In this cause, judgment was rendered for £500 damages, and $9.47 costs, and execution issued accordingly. But the bond taken by the sheriff for the property on which he levied the execution, recites that it was for £500 debt, with interest from the date until paid, and also $9.47; therefore, it is so materially variant from the judgment and execution that it can not be supported.
Wherefore, it is considered by the court that the said delivery bond be void and have no effect, and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the said court.